Morton, C. J.
The assignment from White to Kimball was voidable by the assignees of White, subsequently chosen in the insolvency proceedings instituted by him. But the question in this case is, whether, upon such avoidance by the assignees, Kim-ball has the right to retain enough of the property assigned to reimburse him for the expenses incurred, by him in carrying out the purposes of the assignment.
It was held in Bartlett v. Bramhall, 3 Gray, 257, that, where a debtor assigned all his property for the benefit of his creditors *399by an assignment which was voidable by creditors, and after-wards was declared insolvent, the assignee in insolvency could recover of the trustee the property assigned, and the proceeds thereof, but that the trustee was entitled to retain enough to reimburse him for the necessary expenses of collection. The principle of this case governs the case at bar.
The assignment was made in good faith. The property assigned was a printing establishment. The purpose of the assignment was that the trustee should sell the property for the benefit of the creditors of the assignor, and that, the better to effect this purpose, and to complete several jobs of work partly executed, the trustee should temporarily carry on the printing business at his own expense, with the right to be reimbursed out of the proceeds. Kimball in good faith carried on the business for five weeks, making advances of his own funds for the purchase of materials and the payment for labor, rent, and other expenses, and completing the contracts which were partly executed. If the assignees are entitled to receive all the proceeds of the expenditures made by Kimball, it is clear that they get not only the property belonging to White, but also a considerable amount of the property of Kimball. This is not just, and we think that Kimball is entitled to retain any reasonable and necessary expenditures made by him in good faith under his contract with White. See Carnes v. White, 15 Gray, 378.
It follows that, upon the facts appearing in this bill of exceptions, the Superior Court erred in ruling that the assignees were entitled to the fund in the hands of the defendant.

Exceptions sustained.